ICJ_017_MinquiersEcrehos_FRA_GBR_1953-11-17_JUD_01_ME_02_FR.txt. OPINION INDIVIDUELLE DE M. LEVI CARNEIRO

Ayant voté pour la conclusion de l'arrêt et accepté toutes les

nsidérations qu'il présente pour la justifier, je me permets
d'ajouter quelques observations qui ont influencé décisivement
mon vote personnel. Elles se rapportent à des circonstances d’ordre
général qui, à mon avis, expliquent, confirment, coordonnent et
valorisent les actes d'occupation, quelque peu épars au long des
siècles et pas tous assez significatifs par eux-mêmes.

2. Critérium de la décision. — Je me suis tenu, dans ce jugement,
aux règles suivantes posées par la Cour permanente de Justice
internationale dans le cas du Statut juridique du Groëniand
oriental :

a) les éléments nécessaires en vue d'établir un titre de souve-
raineté valable sont «l'intention et la volonté d'exercer cette
souveraineté et la manifestation de l’activité étatique» (pp. 46
et 63);

b) la jurisprudence internationale, en beaucoup de cas, n’a
pas exigé « de nombreuses manifestations d’un exercice de droits
souverains pourvu que l’autre Etat en cause ne ptt faire valoir
une prétention supérieure. Ceci est particulièrement vrai des
revendications de souveraineté sur des territoires situés dans des
pays faiblement peuplés ou non occupés par des habitants à
demeure » (p. 46);

c) c'est le critérium de la Cour, selon les circonstances de chaque
cas, qui établit si la manifestation et l’exercice des droits de
souveraineté a été «dans une mesure suffisante pour constituer
un titre valable de souveraineté » {pp. 63-64).

3. Fief des iles de la Manche. — Sans contester l'occupation des
îles de la Manche, dans son ensemble, au xr™e siècle, par le duc de
Normandie roi d’Angleterre, le Gouvernement francais prétend
que cette occupation résulta de la donation faite, en 933, par le
roi Raoul à Guillaume Longue-Epée ; qu’ainsi s'est constitué le
fief des iles, et le duc de Normandie roi d’Angleterre est devenu
vassal du roi de France ; que le duc et roi a rendu plusieurs fois
Vhommage auquel, dans cette condition, il était obligé. Le Gouver-
nement britannique rejeta ces propositions, prétendant que les
îles avaient été conquises en 916 par les Normands ; que le fief se
limita à la partie continentale de la Normandie ; que l'hommage dû
pour ce fief même était simplement nominal et n’a été rendu que
selon la convenance ou l'intérêt politique du vassal.

42
86  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

On ne connait pas Vacte de la prétendue donation en fief a
Guillaume Longue-Epée ; on ne sait pas si cet acte comprenait les
îles de la Manche ; on n’a pas pu établir avec précision la portée
des hommages que le roi d'Angleterre aurait rendus au roi de
France. Le Gouvernement français invoque une référence de
Flodoard, suivant laquelle le roi aurait donné au duc « terram
Brittonam in ova maritima sitam » — mais il semble que la seule
traduction exacte de cette citation soit « territoire breton situé au
long de la côte », c’est-à-dire des terres du continent, au bord de la
mer, mais non des îles. Le Gouvernement français a repoussé
l'affirmation de la conquête de ces îles par les Normands, disant
qu'elles « seraient venues s'ajouter aux autres fiefs». Il n'a pas
prouvé de quelle façon aurait été faite cette jonction. Je considère
plus plausible l'hypothèse de la conquête des îles par les puissants
guerriers qu’étaient les Normands.

D'autre part, il faut reconnaître que le vasselage d’un roi devrait
être exceptionnel et restreint : Philippe-Auguste même a proclamé,
en 1185, que «le roi ne doit faire hommage à personne » (Henri
Regnault, Manuel d'Histoire du Droit français, p. 102). Encore
moins acceptable est l'hypothèse que le roi d'Angleterre fut obligé
de rendre hommage-lige au roi de France, si l’on considère qu’à
cette époque la puissance du roi de France était assez réduite
(Pierre Gaxotte, Histoire des Français, vol. I, pp. 126, 324-325),
tandis que l’autorité des princes, ducs et comtes grandissait dans
une quarantaine d'Etats féodaux. Dans les grands fiefs, l'autorité
du roi de France était alors « purement nominale » (Glasson,
Histoire du Droit et des Institutions de la France, tome IV, p. 487).
Plusieurs domaines gardérent, jusqu’a la derniére heure, « leur
droit de souveraineté » (je souligne) (Glasson, of. cit.). Particulière-
ment, le duc de Normandie était un « véritable souverain » (idem).
Même dans le territoire continental de la France, les pouvoirs du
duc n'étaient pas limités : il déclarait la guerre et faisait la paix,
battait monnaie, était «le seul grand justicier en son duché »
(op. cit., pp. 504-507, 508). Déjà Rollon avait fondé «un Etat à
peu près indépendant », « sous une suzeraineté tout à fait nominale »
(idem, p. 497); «le duc de Normandie fut un des souverains les
plus absolus du moyen âge » (idem, pp. 497-498).

Dans ces conditions, je ne peux pas accepter que le duc de Nor-
mandie, étant devenu roi d'Angleterre et ayant retenu les îles de
la Manche quand le roi de France le chassa de la Normandie conti-
nentale, soit resté humblement soumis à la suzeraineté de son
adversaire. Les mémes circonstances m’empéchent de supposer
que la suzeraineté du roi de France se soit étendue aux iles de la
Manche, d’autant plus qu’il ne les a pas conquises, dans leur
ensemble, au commencement du xItime siècle, quand il a conquis
la Normandie continentale. Dans ce sens, il y a des affirmations
valables. Ainsi, Selder, cité par Calvo, déclare :

43
87 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

« Lorsque les rois Jean et Henri III perdirent la Normandie,
les îles de Jersey, de Guernesey et [je souligne] les autres Îles adja-
centes continuérent de demeurer sous la souveraineté anglaise. » (Calvo,
Le Droit international, 1870, vol. I, p. 325.)

Il est vrai que quelques auteurs affirment que le roi d'Angleterre
retenait les Îles « par foi et hommage du roi de France » ; la réplique
même les a cités (n° 121 et note 68). Mais le roi Jean d'Angleterre,
en 1200 (annexes À 8 et g au mémoire britannique), a fait dona-
tion des îles à Pierre des Préaux sans aucune allusion à la préten-
due suzeraineté du roi de France. Il y a un autre indice valable de
la non-existence de cette suzeraineté sur les îles : le roi d’Angle-
terre n’aurait pas reconnu le vasselage prétendu par le roi de
France ; il aurait refusé de rendre l'hommage demandé. Pour cette
raison, la Cour de France lui imposa la commise en 1202. Le lien
féodal, en tant qu'il existait — sans s’étendre aux îles, à ce qu’il me
semble — fut alors éteint — les Parties l’ont reconnu. (Plaidoiries.)

4. L'ère des traités. — La lutte entre la France et Angleterre,
déchaînée après cette décision de la Cour de France, dépasse le
xime siècle et s'étend jusqu’à la deuxième partie du xv™ siècle.
Les interruptions devinrent plus larges et, à la longue, inter-
vinrent des traités de paix. Alors, nous sommes devant des
documents authentiques. Les Parties ont présenté ces textes, ont
discuté leur interprétation, interprétation littérale très douteuse.
On sait bien que les cas portés devant les tribunaux sont tou-
jours plus ou moins douteux, et c’est évidemment à cause de
ces doutes que les Parties demandent l'interprétation judiciaire.
Quand le texte n’est pas clair, la situation dans laquelle un traité
a été signé et les faits ultérieurs de son application doivent
apporter les éléments d’une interprétation bien fondée. Dans
le cas actuel, Vinterprétation peut aussi être fondée sur d’autres
circonstances.

5. Bases d'interprétation. — Les traités et d’autres documents
anciens, sur lesquels s’est étendue la controverse, ont été inter-
prétés diversement. Il me semble qu'on doit le faire suivant le
critérium adéquat à chaque cas; quand même, je suppose que
Yon peut établir quelques bases pour cette interprétation.

La première, c'est le moment historique: un traité de paix,
résultant d’une guerre et d’une victoire militaire décisive, pro-
bablement favorise le vainqueur.

Un autre élément dans le cas actuel est, de la part de l’Angle-
terre, un intérêt continuel et très vif pour les îles de la Manche,
qui fait contraste, au moins après une certaine époque, avec un
certain désintéressement, ou un intérêt bien moins vif et assidu
de la part de la France. Un géographe français, Elisée Reclus, a

44
88 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

écrit : « Jersey, Guernesey et [je souligne] les ferres voisines sont
donc pour la Grande-Bretagne une possession très précieuse. »
(Nouvelle Géographie universelle, éd. 1881, vol. IE, p. 640.) Et
l'intérêt de l’Angleterre a été toujours — on le comprend bien —
plus vigilant et plus intransigeant envers la France. Le conflit
d'intérêts qui déchaîne les luttes sanglantes depuis 1202 jusqu’à
1360 et même après, s’est apaisé au xve siècle par le désistement
de la domination de la Normandie continentale de la part de
l'Angleterre, tandis que la France renonçait à conquérir les îles
de la Manche.

Dans la correspondance diplomatique du xIx™e siècle relative
au présent litige, on trouve des expressions non équivoques d’un
certain désintéressement de la France. Dans une note du 15 décem-
bre 1886 (annexe À 41 au mémoire britannique), l'ambassadeur
de France présentait au Foreign Office les titres qui, suivant son
expression, lui «permettraient d'établir son autorité aux Écréhous »;
il ajoutait que l’administration française «ne nourrit aucune visée
de nature à inquiéter le Gouvernement de la Reine». Le Gouver-
nement français a fait plusieurs propositions significatives: il a
écarté la décision sur la souveraineté (A 64); il a proposé la
neutralisation des flots (A 64); il a suggéré des compensations
dans une autre partie du monde (A 71-72). Le ministre français
de la Marine, en 1810, est allé jusqu'à reconnaître que les Minquiers
étaient possession britannique. Au cours de la procédure actuelle,
on peut noter que, dans le mémoire, il a affirmé que «les espaces
htigieux ne peuvent être déclarés susceptibles d’appropriation
privative par l’une ou l’autre des Parties et que par conséquent
le statu quo doit être maintenu ». I] semblait désirer seulement la
continuation de la situation de communauté qu’il supposait établie
par la convention de 1830.

Plusieurs références de la part du Gouvernement français aux
Minquiers et aux Écréhous accentuèrent qu'ils n'ont presque
aucune valeur. Plus d’une fois, la définition des Minquiers, par
Victor Hugo — «une nudité dans une solitude » — a été répétée
(plaidoiries). Une fois aussi: «rien à trouver la que le nau-
frage ». Le contre-mémoire décrit: «trois îlots émergents dans
le groupe des Ecréhous et un îlot dans le groupe des Min-
quiers peuvent, bien que dépourvus de sources, être habités pendant
l'été». Signalées les petites dimensions des rochers, on disait,
quant aux Minquiers, que « aucun brin d’herbe n’y pousse », quant
aux Ecréhous: «aucune culture n'est possible et l’habitation y
est difficile» (plaidoiries). La région où se trouvent les flots
a été décrite par le Gouvernement français comme «un bras de
mer semé de récifs» — et le représentant britannique s’en est
montré surpris (plaidoiries). Il est vrai que, quand même, l’agent
français a signalé, outre Vintérét des pêcheurs, l'intérêt « fon-

45
89  MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

damental» d’un projet lié aux Minquiers qui « doublerait la pro-
duction d'électricité actuelle de la France» (plaidoiries), C'est
un projet récent, et cette œuvre grandiose ne pourra peut-être
pas être réalisée tout de suite. En tout cas, je considère que l’on
doit prendre en considération ces intérêts (voir conclusion n° 23).

Au contraire, l’attitude britannique a toujours été d'affirmer
sa pleine et exclusive souveraineté, sans restriction ni concession.

Ainsi, je considère que l'Angleterre n’a pas laissé au pouvoir
de la France — surtout quand l’Angleterre venait de vaincre la
France par les armes — les îles de la Manche dans leur ensemble.
Pas même en conséquence d’un oubli inconcevable.

A travers les incertitudes des faits plus anciens, il y a aussi
quelques bases pour établir l'interprétation exacte des actes. Le
Gouvernement français tire argument de la considération que
lorsqu'on fait mention de quelques-unes des îles de la Manche,
toutes les autres sont exclues : les énumérations seraient limitatives.
Pour ma part, je considère ces références presque toujours « exem-
plificatives ». Les faits historiques antérieurs le justifient, les faits
ultérieurs le confirment. Le contre-mémoire même reconnaît qu’au-
cun des actes diplomatiques anciens, qui concernent les îles de
la Manche, n’en donne une énumération complète. Ainsi fait le
traité de Picquigny (duplique) de 1475. Pourquoi? Evidemment
parce que, tenant compte de l'unité naturelle» de l'archipel
qu’elles forment, l’énumération des îles n’était pas nécessaire,
étant presque impossible. C’est dire que lorsqu'on mentionnait
quelques-unes de ces îles, notamment les principales — celles
que l’on considérait alors comme îles principales —, on devait
sous-entendre que la disposition atteignait aussi les autres îles
non énumérées, comprises dans le même archipel.

6. Le traité de Lambeth ou le « projet d'accord », de 1217, mettant
fin aux luttes conséquentes au jugement de 1202, consacre les
victoires navales anglaises de Damme et de Sandwich, et la défaite
des tentatives françaises de prendre les îles de la Manche. Ses
termes et son moment historique autorisent la conviction qu’à
cette époque toutes les îles de la Manche étaient occupées par les
Anglais. Après les victoires maritimes, des faits remarquables,
contemporains de ce traité, confirment la domination anglaise
(plaidoiries). Je rappellerai seulement la proclamation de l’auto-
nomie des îles (rapports de 1109-1216, annexe A 154 au mémoire
britannique) dans laquelle est même recommandée ia garde des
ports particulièrement à cause du voisinage du roi de France et
d’autres ennemis. Le Gouvernement français a reconnu que ce traité

46
90  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

stipule une « restitution » de plusieurs îles au roi d'Angleterre, et
s’est contenté de conclure que ce fait implique que les îles n’étaient
pas alors en sa possession (plaidoiries). Cette implication est
acceptable: il y aurait des îles qui n'étaient pas en possession
de l'Angleterre ; mais celles-là lui seraient « restituées ». La domi-
nation anglaise devenait intégrale sur les îles.

On a rapporté les actes d'exécution du compromis de restitution,
consigné dans le traité, par le même amiral anglais qui avait
commandé la flotte anglaise dans la bataille de Sandwich. Il fut
nommé gardien des îles et remplacé plus tard dans cette fonction
par un de ses neveux. (Mémoire, n° 23-24.)

Le conseil britannique a cité deux historiens français qui ont
fixé la portée de ce traité: un professeur de Caen a dit que les
îles « furent détachées de la Normandie en fait en 1204, en droit
par le traité de 1217 ». (Plaidoiries.)

Le seul argument impressionnant présenté contre ce traité est
que le dauphin Louis agissait « en son nom personnel, et n’ayant
reçu aucune délégation de pouvoir de la part de son père, le roi
Philippe-Auguste» (plaidoiries). Il me semble difficile de considérer
comme une simple aventure personnelle l'expédition du dauphin,
qui alla jusqu’à Londres, désirant, comme a dit le Gouvernement
français, «renouveler l'exploit de Guillaume le Conquérant ».
N’ayant pas réussi dans cette sortie, le dauphin signa le traité de
Lambeth avec le roi Henri III d’Angleterre ; plus tard, il devint
roi de France sous le titre de Louis VIII. Il dut tenir l'engagement
pris. Pour sa part, le roi Henri III d'Angleterre aurait repris les
principales ou « la plupart des îles normandes », comme le reconnaît
le Gouvernement français (contre-mémoire et duplique). Pourquoi
n/aurait-il pas repris toutes les îles ? Pourquoi en aurait-il laissé
quelques-unes sous la domination française ?

On doit aussi noter que le Royaume-Uni ne prétend même pas
que le traité de Lambeth ait rétabli le lien féodal rompu plus de
50 ans avant : c’est au traité de Paris qu'il attribue cet effet. Alors,
après le traité de Lambeth, on peut dire que l’ensemble des îles
est sous la domination anglaise, sans vasselage.

7. Le traité d’ Abbeville-Paris. — Les Parties sont d'accord pour
donner au traité de Paris de 1259 une grande importance (plaidoi-
ries). Le Gouvernement français en fait vraiment son titre origi-
nel; il a dit (plaidoiries) que son titre primitif a été «renou-
velé et accru» par le traité de 1259. Ensuite, il déclara que le
titre du x™ siècle a été incorporé au traité de 1259, « un traité de

47
91 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO}

limites, un traité de frontières » (plaidoiries). Quelques-unes de
ses observations semblent autoriser une prétention au domaine
plein — non seulement à la suzeraineté — de quelques îles de la
Manche — non pas de tout leur ensemble. Mais la France a préféré
invoquer toujours sa prétendue suzeraineté.

Je ne considère pas le traité de Paris comme un traité de limites.
Ainsi on commettrait la même erreur que, très sagement, on a
recommandé d'éviter : on ne doit pas apprécier un acte avec des
concepts qui ne lui sont pas contemporains. Le traité de Paris
est un traité de paix ; il ne contient aucune description de limites,
l'établissement d’aucune ligne limitrophe. Il aurait rétabli, selon
le Gouvernement français, l’hommage-lige que le roi d'Angleterre
devrait au roi de France par le lien féodal, que le jugement de 1202
aurait rompu. Comment prétendre que de ce fait découla l’incor-
poration des territoires du fief au royaume de France lorsque,
précédemment, ces territoires appartenaient à l'Angleterre ? De
ce simple fait, aucune altération territoriale n'aurait résulté : seul
le lien personnel de vasselage serait rétabli.

_ Le traité de Paris ne contient aucune référence expresse aux
Ecréhous ni aux Minquiers, ni même aux îles de la Manche en
général. Les seules dispositions qui peuvent intéresser le présent
litige sont les articles 4, 6 et 7, reproduits à l’annexe À x du
mémoire.

Les doutes sur son interprétation surgirent tout de suite après
sa signature et se sont étalés au cours de la procédure devant
la Cour. Le Gouvernement britannique dit que par ce traité le
roi Henri III d'Angleterre renonca à toutes ses réclamations
pour la Normandie continentale ; que, après le traité, la France,
retardant ou refusant la restitution de quelques territoires, une
réunion eut lieu à Périgueux, en 1311, pour résoudre ces diver-
gences; qu’alors la France révéla des prétentions sur les îles
voisines de la Normandie et sur d’autres terres ; que l’Angleterre
repoussa ces prétentions et continua à posséder les îles de la
Manche (mémoire, n° 18).

Selon le contre-mémoire, le roi d'Angleterre renonça en faveur
du roi de France à la Normandie et à d’autres terres, recon-
naissant ainsi implicitement la légitimité de l'arrêt de 1202; de
l'article 4 il résulte que, en revanche, le duché de Guyenne et
divers pays voisins ont été laissés ou rétrocédés à titre de fief
au roi d'Angleterre qui, de ce chef, devait prêter hommage-lige
au roi de France. L’hommage serait rendu pour toutes les îles
relevant du roi de France, qui étaient entre les mains du roi
d'Angleterre, y compris les îles de la Manche qui se trouvent
«deca le mer d’Engleterre» et qui ont auparavant fait partie
du: duché de Normandie (p. 197).

48
«

92 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

Le Gouvernement britannique (réplique, n° 129) prétend que
le roi d'Angleterre reconnut la suzeraineté du roi de France sur
ses possessions en France et sur les îles voisines de l’Aunis et de
la Saintonge — mais qu’«il paraît improbable » que les îles de la
Manche étaient comprises parmi les îles auxquelles le traité faisait
référence ; en tout cas, tel hommage serait simplement nominal
et pour un court délai. Dans la duplique, le Gouvernement de
France affirme que, dans ce traité comme dans les autres traités
postérieurs, «il n'est jamais question que des îles possédées par
le roi d'Angleterre ». La controverse s’est prolongée dans les plai-
doiries orales — et elle semble devoir durer indéfiniment tant qu’elle
reste attachée à la lettre obscure du traité.

I] résulte de ces débats que la France prétend que la suze-
raineté du roi de France a été rétablie aux îles de la Manche
(plaidoiries) ; le Royaume-Uni considère que l’allégeance a été
rétablie seulement pour l’Aquitaine et ses îles, non pas pour les
îles de la Manche (plaidoiries).

Aucune des deux Parties n’a réussi à prouver pleinement son
interprétation du traité : les textes comportent, peut-être, l’une
et l’autre. Par eux-mêmes, on n'arrive pas à savoir pleinement
quelles étaient les îles « possédées » par l’Angleterre. Il faut consi-
dérer la situation antérieure et comment le traité a été exécuté —
pour déterminer les îles qui seraient sous la suzeraineté française.
Un historien autorisé et impartial, David Jayne Hill, mentionne
que, par ce traité, le roi d'Angleterre a reçu en fief les îles de la
Normandie (4 History of Diplomacy, vol. I, p. 388). Dans la
présente procédure, le Royaume-Uni a cité un autre auteur bien
connu, Besnier, qui écrit :

«Le roi de France .... acquiert définitivement la souveraineté
de la Normandie continentale, mais le roi d’Angleterre continue
a tenir les îles par foi et hommage du roi de France » (réplique,
n° 121).

Quelles îles ? Celles de la Manche ? Dans le même sens, J. Havet
(réplique). David J. Hill rapporte le traité de Paris à la défaite
du roi Henri III d'Angleterre en 1242 et au désir de paix du
roi de France Louis IX. Ainsi, Louis aurait donné à Henri,
outre son héritage en Aquitaine, «les îles normandes, en fief à
la Couronne de France ». Après ça, le roi de France aurait dit:
« Henri n'était pas mon vassal, mais il l’est devenu volontaire-
ment.» Les peuples des deux nations restèrent mécontents : les
Anglais se plaignaient du «nouveau vasselage » ; les Français, du
fait que les Anglais tenaient pied sur le continent (op. cit, I,
pp. 388-389). La portée de cette suzeraineté a été discutée après

49
93 MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

le traité de Paris et même après le traité de 1303 (idem, vol. II,
pp. 7-8).

À l’occasion du traité de Paris — au contraire de ce qui se passait
au temps du traité de Lambeth — la France était victorieuse et
forte, plus forte que l'Angleterre vaincue et divisée. Quand même,
la France n’a pas repris à l'Angleterre les îles de la Manche;
Louis IX, Saint Louis, «l’homme juste », est allé plus loin, en lui
rendant les terres de l’Aquitaine, content de soumettre le roi
d'Angleterre à son vasselage même pour les îles de la Manche,

x

que celui-ci «continua » à occuper.

Ainsi, le traité de Paris confirma le traité de Lambeth, quoique,
peut-être, il ait établi (ou rétabli, si elle existait au commence-
ment du xirme siècle) la suzeraineté francaise sur les îles de la
Manche.

On peut concevoir que dès lors les îles seraient soumises en fief
au roi de France — mais de telle sorte toujours occupées par
l'Angleterre, et sans que l’Angleterre ait reconnu ce vasselage.
Tl n’y a aucune preuve, aucun indice de sa reconnaissance expresse.
Et s’il y avait tel vasselage, on pourrait prévoir que l'Angleterre
tâclierait de s’en débarrasser le plus tôt possible.

8. Le traité de Brétigny-Calais. — Il faut rappeler, comme
un élément d'interprétation du traité de Calais, qu'il a été signé
au début de la guerre de Cent ans, après des victoires anglaises —
la grande victoire navale à Sluys en 1340, la victoire terrestre à
Poitiers en 1356, quand le roi Jean-le-Bon de France fut prisonnier
des Anglais. Avant le traité de Calais, le roi prisonnier, en 1359,
signa un accord secret par lequel tout le duché de Normandie
était rendu à la Couronne anglaise (mémoire, n° 19) « avecques
touttes les cités, chasteaux, diocèses, terres, païs et lieux de mesme
la duchié ». Le Gouvernement français a raison de dire (contre-
mémoire, partie III, I, IIT) que cet accord secret ne fut pas ratifié.
Mais, à mon avis, iln’a pas raison d’ajouter que le même accord
«neut aucune suite », parce que le traité de Calais en fut la suite,
quoique atténuant la portée de l'accord, en conséquence de nouvelles
circonstances. Si le traité de Calais n'a pas rendu à |’ Angleterre,
comme le faisait l'accord secret, « tout le duché de la Normandie »
— c’est-à-dire la Normandie continentale — il confirma, en termes
généraux, la possession anglaise des îles, comme l’avaient fait les
traités de 1217 et de 1259. On peut voir un indice trés significatif
de ce fait dans l’omission de référence expresse aux îles, lorsque
l'accord secret faisait mention des «cités, châteaux, diocèses,
terres, pays et lieux ». Les attaques françaises au commencement
de la guerre de Cent ans avaient eu pour objectif de reprendre
les îles de la Manche ; on ne pourrait pas l’oublier.

50
94  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

L’omission montre bien que les îles étaient déjà anglaises.
Autrement, l'Angleterre n'aurait pas perdu cette opportunité —
au moins dans l'accord secret avec son prisonnier — d’obtenir
le domaine des îles de la Manche. Le traité déclare, avec certaine
bien significative emphase, que le roi d'Angleterre aurait et tiendrait
toutes les autres îles qu'il tenait déjà. Il faut reconnaître que
l'Angleterre dominait — et continua à dominer — l’ensemble des
îles et en avait la possession. « Toujours est-il que les îles étaient
restées fidèles à Jean sans Terre en 1204, et le traité de Brétigny
(1360) devait explicitement consacrer leur perte pour la France.
A partir de cette époque, ce n’est plus que par la force que les
Français tentèrent de les reconquérir. » (Perrot, Deux expéditions
insulatres françaises, D. 5.)

Le traité de Calais a même cédé au roi d'Angleterre — comme le
reconnaît Ja France (plaidoiries) — «en toute souveraineté »
plusieurs provinces et villes — Calais, le Ponthieu, le Poitou, la
Saintonge, la Guyenne. Comment pourrait-il réserver la suzerai-
neté de la France sur les îles que l'Angleterre possédait déjà ? Le
processus de décomposition de la féodalité était assez avancé. Je
crois que plus jamais on n'a parlé d'hommage du roi d'Angleterre
au roi de France. Le Gouvernement français (plaidoiries) en a
indiqué seulement jusqu’à l’an 1200.

Je suis amené à considérer que si le traité de Paris, contre le
gré de l'Angleterre, avait rétabli la suzeraineté du roi de France
aux îles de la Manche, le traité de Calais l’aurait éteinte. Toutes
les circonstances du moment historique, que je viens de rappeler,
et le texte même du traité de Calais appuient cette interprétation.

9. Autres traités. — D'autres traités ultérieurs — de Troyes
en 1420, «Truce of London» en 1471, de Picquigny-Amiens en
1475, d’Etaples en 1492, accords commerciaux de 1606 et de 1655
— ont fait l’objet d’appréciation des Parties qui exclurent toute
modification de la situation antérieure découlant de ces dispositions
(plaidoiries).

IL me semble que l’on peut cueillir une autre preuve circonstan-
cielle à l'appui de l'interprétation donnée aux traités antérieurs
dans le traité de Troyes de 1420. Ce traité a déterminé, en son arti-
cle 22, que, lorsque le roi Henri VI deviendrait roi de France, «le
duché de Normandie et les autres lieux et chacun d’eux », conquis
par le même roi Henri, passeraient à la juridiction de la Couronne
de France. Cela ne s’appliquerait pas aux îles de la Manche parce

ec

51
95 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

qu’elles n’avaient pas été conquises par le roi Henri. D’autre part,
il est certain que la France avait été, peu avant, vaincue par
VAngleterre qui alors conquit la Normandie continentale.

Le contre-mémoire français cependant dit : «on peut prétendre
que le traité de Troyes a annulé le traité de Calais et reconstitué
Punité du royaume de France» (partie III, I, III). Ce serait un grand
argument. Mais la France ne s’en est pas prévalu ; elle a continué à
invoquer le traité de Calais (duplique, partie I, section I, I, C;
plaidoiries) ; elle a reconnu que l'argument était mal fondé. Le
traité de Troyes n’a pas eu cet effet ; les îles de la Manche n'ont pas
passé à la juridiction de la Couronne de France. Pourquoi ? Parce
que les îles de la Manche, comme je viens de le dire, n’avaient
pas été conquises par le roi Henri VI: elles étaient déja sous
la domination anglaise et le sont restées.

Ainsi, l’occupation des îles de la Manche par l'Angleterre,
reconnue et légitimée, était rendue définitive et incontestable.
Les tentatives de reprise furent renouvelées jusqu’au XvI™ siècle.
Mais on n’a plus songé à rétablir la suzeraineté éteinte tout au
plus en 1360.

10. Seulement suzeraineté. — Si Von accepte les allégations du
Gouvernement français, quelle aurait été la situation ? Le roi de
France aurait eu, tout au plus, la suzeraineté des îles occupées
par l’Angleterre. Même si l’on accepte que les hommages dus en
conséquence d’une telle suzeraineté n'étaient pas seulement nomi-
naux et auraient été régulièrement rendus, pourrait-on conclure
que cette suzeraineté se soit transformée en souveraineté ? La
réponse à cette question se rapporte à l'extinction de la féodalité.

11. La transformation de la suzeraineté. — Le régime féodal a
dépéri lentement, continuellement. Il disparaît graduellement en
quelques pays, en quelques régions, sans laisser de traits marquants
dans le droit public contemporain.

Dans les rapports d'ordre privé, entre personnes civiles ou
entre un Etat et l’un de ses ressortissants, on peut admettre
qu'au lieu de disparaître complètement, sans laisser aucun vestige,
le fief soit devenu une emphythéose et la suzeraineté devenue
domaine éminent, ou domaine direct ou souveraineté. Ce qui nous
intéresse maintenant est de savoir quelle a été la conséquence
de la suppression du féodalisme, du fief, de la suzeraineté et du
vasselage quand, comme dans notre cas particulier, le vassal
était un roi, et le suzerain était un autre roi.

Le Gouvernement français, en référence spéciale aux Minquiers,
a affirmé que «la suzeraineté féodale du roi de France s’est trans-
formée ipso facto en souveraineté moderne» (plaidoiries). La
suzeraineté d’un roi sur un autre roi s’est-elle transformée en
souveraineté sur le territoire du fief éteint, même quand ce fief
était situé dans le territoire de l’État du roi vassal — même quand

52
96 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

le roi vassal était un ennemi puissant du roi suzerain ? Je réponds
non. Le concept de la souveraineté nationale dans ce cas détruit
tous les effets, tous les vestiges de la pré-existante suzeraineté.
Dans ce cas, quand la souveraineté s'établit, la « féodalité poli-
tique » disparaît.

Comment prétendre que, le lien personnel qu’il y aurait eu entre
le roi d'Angleterre et le roi de France une fois rompu, ce dernier
gagnerait la souveraineté sur la terre anglaise ? Comment, par le
seul fait de l’abolition de la suzeraineté, le soi-disant vassal, le roi
d'Angleterre, libéré de tous les devoirs personnels envers le roi de
France, perdrait au bénéfice de son ancien suzerain les attributs
de l'exercice de la souveraineté aux îles de la Manche — la com-
pétence pour l'expédition d'actes d'administration et le relèvement
d'impôts et de taxes, etc. ? Et de tous ces attributs serait investi
le même roi de France ? Non et non. Même les simples hommages
nominaux, que le duc de Normandie aurait été obligé de rendre au
roi de France — et qu’il n’a jamais rendus, je crois, eu égard aux
îles — deviendraient, s'ils étaient dus, inexigibles. La suzeraineté
française, si elle avait existé sur les îles de la Manche appartenant
aux ducs de Normandie, serait tout à fait abolie et sans laisser
de trace.

Même à l’intérieur du Royaume, ce fut seulement par la force
des armes que les rois de France, à partir de Philippe-Auguste,
ont commencé à dominer les seigneurs féodaux et, à la longue,
les ont soumis à leur autorité souveraine. Louis XI réduisit à une
complète obéissance plusieurs seigneurs féodaux. C'était la réaction
contre les seigneurs féodaux. C’est la victoire militaire qui devenait
le titre de domination ; et non pas l’ancienne suzeraineté.

Quant à la Normandie, Philippe-Auguste a conquis la Normandie
continentale et en a chassé les Anglais, par un fait d'armes mieux
qu'en exécution d’une décision judiciaire. Mais on n’a pas prouvé
que Philippe-Auguste ait aussi conquis les Îles de la Manche. Au
contraire, les traités prouvent qu'elles sont restées, dans leur
ensemble, sous la domination anglaise. Là, ni commise, ni extinc-
tion de la féodalité, ni victoire militaire n’ont troublé pendant
plus d’un siècle la domination anglaise, l’union des îles à l’Angle-
terre, l'implantation de la souveraineté anglaise. L’extinction de
la féodalité a fait disparaître la restriction que, par hypothèse,
subissait cette domination.

D'autre part, il ne faut pas oublier que «les vassaux exerçaient
tous les droits de souveraineté » (Laurent, La féodalité et l'Eglise,
p. 617).

Ainsi, à mon avis, tandis que dépérissait et s’évanouissait le
titre originaire français — consistant tout au plus dans la simple
institution d’une suzeraineté non prouvée et douteuse, qui aurait

53
97 MINQUIERS ET ÉCRÉHOUS (OPIN, INDIV. M. LEVI CARNEIRO)

été acceptée de mauvais gré et non respectée par le vassal —,
le titre originaire anglais — provenant de la conquête, probable-
ment inconditionnelle, par les Normands — se fortifiait, se consoli-
dait, se légitimait, au cours des traités successifs et de l'occupation
presque ininterrompue de l’ensemble des îles de la Manche et,
finalement, par l'affirmation de la souveraineté nationale quand
disparut la féodalité politique.

12. Les données géographiques. — J'accepte l'observation du
Gouvernement français :

« L'analyse juridique à laquelle le juge doit se livrer comporte
toujours, dans les affaires mettant en cause la compétence terri-
toriale, l'examen préalable des données géographiques. Le droit
international attache à ces facteurs une importance bien marquée
dans l'arrêt de la Cour dans les Pécheries norvégiennes de 1951... »
(Plaidoiries).

Déjà dans la duplique il avait signalé l'importance de cet aspect
de la question actuelle :

«.…. ces Îles, situées dans une baie française, devenues anglaises
{je souligne] parce qu’un baron français, un duc de Normandie,
a conquis l'Angleterre en l’an 1066. Car, en dernière analyse, telle
est la cause première, assez piquante, de ce coup du sort, véritable
défi aux données géographiques. »

A ce point de vue, la première observation trouve sa source
dans le très ancien détachement de quelques îles du continent :
Jersey aurait été séparée du continent, peut-être en l’an 709
(plaidoiries). Cette considération, basée sur une hypothèse, n’a,
évidemment, aucune influence sur la situation actuelle, dont les
origines sont postérieures d’au moins deux siècles. Si l’on devait
prendre en considération que «l’ensemble de l'archipel est un
démembrement du continent » (plaidoiries), on pourrait prétendre
que cet ensemble appartient maintenant à la France. Aussi, une
autre observation française sur le fait de la situation des îles
dans une même baie entourée de terres françaises ne me semble
pas contribuer à la solution de la controverse actuelle, parce que,
incontestablement, la plupart des îles situées dans cette baie, ou
les plus importantes d’entre elles se trouvent sous la souveraineté
anglaise.

Mais il y a encore une autre observation que je considère inté-
ressante : le Gouvernement français, tout en insistant sur l’affir-
mation que «l'ensemble de l'archipel est un démembrement
du continent » (plaidoiries), déclare que «l'unité naturelle» de
l'archipel « existait avant le xrrime siècle » et que, « à cette époque-là,
le hasard des armes et la volonté des rois ont brisé ce que la nature
avait uni» (plaidoiries).

54
98 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

Peu avant de formuler cette proposition, le Gouvernement fran-
çais a dit que les îles de la Manche constituent un groupe diles
qui semble présenter une certaine unité naturelle, et l’on pourrait
dire que l’État auquel appartiennent les îles principales doit égale-
ment avoir la souveraineté sur celles dont le statut territorial est.
douteux (plaidoiries).

13. L'unité naturelle. — Mais le Gouvernement français n’admet.
pas que l’on parle de cette «unité naturelle » après le xrrmme siècle.
Il prétend avoir acquis les îles de la Manche par leur incorpora-
tion, «dans leur ensemble », au duché de Normandie (plaidoiries).
A cette époque, ces iles formaient un tout unique avec la Normandie
(plaidoiries) ; plus tard, en 1259, elles furent divisées «en deux
groupes » (plaidoiries). « Une partie de l’archipel» a été attribuée
au roi de France, «une autre partie» au roi d'Angleterre (plai-
doiries). Un de ces groupes, nous le connaissons, c’est toujours
l'archipel anglo-normand. L'autre groupe est formé des Chausey,
auquel la France prétend rattacher les Minquiers et les Ecréhous.
La séparation des Chausey de l'archipel est reconnue. Je ne
considère pas que cette séparation ait entraîné la disparition de
l« unité naturelle » de l’archipel. L’archipel reste avec toutes les
autres îles. Ce qu’il fallait prouver, c’est que les Minquiers et les
Ecréhous avaient été aussi démembrés en même temps que les
Chausey ou après, et rattachés au continent. I fallait détruire la
présomption très raisonnable du maintien de leur rattachement à
l’archipel. Selon moi, c'était à la France qu'il incombait d’en faire
la preuve, et cette preuve n’a pas été faite. Le Gouvernement
français prétend qu’il y a eu « démembrement » « d’un très grand
nombre d'îles» — le groupe des Chausey, le Mont-Saint-Michel,
Tombelaine, Vile de Bréhat, « pour ne citer que quelques-unes »
(plaidoiries) — qui sont devenues et restent françaises. Il n’en a pas
cité d’autres que Cezambre. Elles font certainement partie de la
«poussière d'îles, îlots et rochers» dont on a parlé (plaidoiries).
Tout cela ne constitue pas, à mon avis, «un très grand nombre
d'îles », ni même «la plus grande partie des îles» (plaidoiries).
Peut-être ces petites îles ne faisaient-elles même pas partie de
l'archipel ; ow bien elles en étaient déjà détachées et continuèrent
à l'être.

L'histoire aurait bouleversé la géographie. Mais si le démem-
brement n'a touché que les Chausey, et même s'il s’est étendu
à d’autres îles moindres, l'archipel aurait gardé et garde encore
la presque-totalité de ses îles, toutes les îles les plus importantes
sous la dénomination que lui donnèrent toutes les cartes et les
livres de géographie : «archipel anglo-normand » ou «îles anglo-

55
99 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

normandes », ou « Channel Islands» ou «îles de la Manche ». Ce
archipel, ainsi nommé encore aujourd’hui, avec son unité natu-
relle presque intacte, est incontestablement anglais.

Les exceptions que les faits historiques ont apportées à cette
règle devront être admises restrictivement. Le Royaume-Uni
reconnaît une exception : les Chausey. Quant aux îlots sur lesquels
porte le différend actuel, il fallait prouver leur situation. La preuve
apportée est en sens contraire.

L’argument français se fonde, à mon avis, sur une interversion
des « données géographiques » quand il les énonce dans les termes
suivants: «.... leur [des Ecréhous et des Minquiers] appartenance
à un archipel que seuls les accidents historiques ont détaché en
partie de la France...» (plaidoiries).

Ainsi on reconnaît, il me semble, que ces îlots faisaient alors
partie de l'archipel, s'ils n’en font plus partie aujourd’hui. Mais
l'archipel étant détaché de la France, non pas en partie, mais
presque totalement (si l’on admet qu'il lui avait été autrefois
rattaché), il a gardé «son unité naturelle », et les Ecréhous et les
Minquiers lui restent incorporés. La France devrait prouver que
les Ecréhous et les Minquiers ne font plus partie de l'archipel,
que les faits historiques les ont détachés de l’«unité naturelle »
des îles. La France n’a pas fait cette preuve ; elle considère qu'il
appartenait au Royaume-Uni de produire la preuve directe de
sa souveraineté sur ces deux groupes. À mon avis, celui qui est
intéressé à restreindre l'application d’une règle établie ou d’un
fait reconnu doit prouver la validité de la restriction. Dans le
cas actuel, les faits prouvés justifient, il me semble, la présomption
que j'ai énoncée ci-dessus.

L'union des îles au continent est une hypothèse géologique,
sans plus de conséquences. L’union des îles à la Normandie
continentale est un fait politique sans plus de conséquences. Mais
Funité de l'archipel reste encore aujourd’hui reconnue et incon-
testable. |

De même que l’on considère que l'occupation, par un Etat, du
littoral ou d’une partie importante d’une île vaut l'occupation
intégrale de cette île — on doit aussi considérer que l'occupation
des îles principales d'un archipel comprend aussi celle des îlots
et rochers du même archipel, qui ne sont pas effectivement occupés
par un autre État.

Aussi, l’«unité naturelle » de l'archipel explique — comme l’a
noté la réplique (par. 118) — les termes de plusieurs traités et
d’autres actes qui font mention de quelques îles principales pour
désigner l’ensemble de l'archipel. Cette désignation d’un ensemble
par la mention d’une de ses parties est un procédé bien connu.
L'unité naturelle » de l’archipel ne pouvait pas et n’a pas été
brisée, ni méconnue.

56
100 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

La mention des îles principales suffisait pour désigner l’ensem-
ble de l'archipel. Mais il y a aussi de très fréquentes références
a des îles «adjacentes » à d'autres îles ou à des terres indiquées.
On en trouve un exemple à propos de Jersey dans le traité de
Calais de 1360 (annexe À 2 au mémoire britannique). De même, au
xivme siècle, dans l’acte de confirmation d’un gardien des îles
principales (plaidoiries), au xvme siècle, dans une pétition au
pape Sixte IV (mémoire, par. 34), ainsi que dans des documents
modernes, comme le règlement du 22 juillet 1843, article XVIII,
la convention du 2 janvier 1859, article XVIII, la convention
du 11 novembre 1867, article 38, le Rapport des experts francais
de 1886.

On parle des «îles de Jersey» dans un acte de donation de
1216 (mémoire, par. 5). Dans une «lettre de protection » de 1337,
il est fait mention des «Ecréhous de Jersey» (annexe A 17 au
mémoire britannique). Le Gouvernement français a soutenu que
dans ce document le mot latin « de» ne doit pas étre traduit par
la préposition « de» mais plutôt par la locution « pour le compte
de », «au sujet de » (plaidoiries), et s’est reporté aux dictionnaires.
Un des meilleurs dictionnaires — de Benoist et Goetzer —
présente d'assez nombreuses significations du mot — y comprises
celles de: «sur», «touchant», «quanta», «relativement ». Mais
la première signification indiquée, la principale, la plus commune
est «de, hors de, venant de, issu de». Et l’on explique: ce mot
«exprime qu’un objet est séparé d’un autre auquel il était rat-
taché». C'est précisément dans ce sens que l'on aura dit —
Écréhous de Jersey. La phrase serait incompréhensible si l’on
prenait le mot dans un autre sens, et l’on a montré qu'il a été
utilisé simultanément dans le sens indiqué.

Les références aux « dépendances » ou « îles adjacentes » montrent
que l’on incluait d’autres îlots ou rochers dans la désignation de
Jersey. Ii n’est pas prouvé que ce fussent les Écréhous et les
Minquiers — ni qu'ils en fussent exclus. Mais il est évident que
ce ne pouvait être que ces rochers et îlots à quoi l’on faisait
allusion. Cette circonstance corrobore les preuves qui ont été
réunies, justifie les faits d'occupation et les actes d'administration
que les autorités jersiaises ont exercés, et exercent encore, aux
Écréhous et aux Minquiers.

L’argument de la «dépendance » a été invoqué aussi par le
Gouvernement francais en s’appüyant sur la circonstance que les
Minquiers sont à peu près à mi-distance entre Jersey et les Chausey ;
les Minquiers seraient une « dépendance » des Chausey. Mais cet
argument ne paraît pas valable, parce que le Conseil du roi de
France, dans un arrêt du 28 juillet 1772, a désigné par leur nom

57
IOI  MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

les 53 flots compris dans le groupe des Chausey ; les Minquiers
n'ont pas été mentionnés, ni aucun de leurs îlots. (Gibon, pp. 294
et ss.) D’autres documents et circonstances appuient la conclusion
qui résulte de cette observation. C’est à Jersey, et non aux Chausey,
que l’on a considéré que les Écréhous et les Minquiers étaient
rattachés. Et cette constatation est importante, parce que les
Ecréhous et les Minquiers ont rarement été nommés individuelle-
ment : ou bien ils sont compris dans l’ensemble de l’archipel, ou
bien ils sont traités comme dépendance d’une autre fle principale,
c'est-à-dire de Jersey.

14. Proximité du continent. — Faisant abstraction des épisodes
secondaires, des alternatives des guerres, des occupations militaires
temporaires d’une ou de quelques îles, on peut dire qu’en réalité
l’histoire n’a pas bouleversé la géographie. Au contraire, je crois
que ce sont les faits historiques qui ont subi quelque influence
des « données géographiques » ; ils ont même consacré un critérium
géographique pour la discrimination des îles de la Manche.

Ce critérium a été la proximité territoriale. Sont devenues
françaises quelques îles proches du continent, les îles les plus
proches de la côte française, non pas en raison du fait géologique
très ancien qu’elles ont été arrachées au continent (plaidoiries),
mais comme une conséquence nécessaire des faits historiques. Les
Îles les plus écartées de la côte sont restées anglaises. Le Gouverne-
ment français le reconnaît, en disant qu’au xm siècle le roi
d'Angleterre n’a pas retenu d’autres îles « plus proches du conti-
nent » (contre-mémoire, partie III, I, I} et qu'après le traité de
Calais, le roi de France « continue à rester maître des îles proches
du littoral, qui en dépendent » (annexe A 2 au mémoire britannique ;
contre-mémoire, partie III, I, III). Ce roi aura gardé « un groupe
d'îles généralement petites .... proches du littoral français » (plai-
doiries). Le Gouvernement français n’a pas indiqué comment se
caractérisent les îles «proches du littoral» ou «du continent ».
I n’a pas dit jusqu'à quelle distance du littoral s’étendait cette
«proximité ». Ii a parlé aussi de .... «dépendance » .... « dépen-
dance du littoral» — ce qui est assez vague. D’autre part, il
a dit aussi, très exactement, que «la prétention à l'unité naturelle
de l'archipel ne prend tout son sens que si l’on tient compte
de la proximité de la côte continentale» (plaidoiries). Il n’a
indiqué aucun acte, ni aucun document, dans lequel les Min-
quiers ou les Écréhous aient été considérés comme dépendances
du littoral ou des Chausey. Or, il faut certainement tenir compte
de la proximité de la côte continentale, mais en même temps de
l’unité naturelle de l'archipel. Voilà les deux «données géogra-
phiques » qui se complètent. Les Minquiers et les Écréhous sont plus
proches de Jersey que du continent, comme le constate le Gouver-
nement français lui-même (plaidoiries). On doit les considérer
plus rattachés à Jersey qu’au continent. On doit les inclure dans

58
102  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

l'archipel. Ces flots faisaient et font partie de son « unité naturelle ».
C’est pourquoi ils sont restés anglais, comme l'archipel même.

15. Faits historiques. — Du reste, le critérium de la proximité
continentale est parfaitement rationnel. Je comprends qu'il ait
été adopté — ou mieux, qu’il ait prévalu, jusqu’à un certain point.
Il n’est pas le résultat d’une orientation doctrinaire abstraite,
ni d’une théorie préférée, mais des événements historiques et des
faits d'armes. Les Anglais, dans Vintérét de leur propre défense
territoriale, aprés avoir perdu la Normandie continentale et les
îles de l’océan Atlantique, étaient tenus de garder les îles de la
Manche. La conquête par la Normandie en 1066 était un aver-
tissement. L’Angleterre est même allée plus loin, retenant lAqui-
taine jusqu’au xvme siècle, tâchant de reconquérir la Normandie
continentale et l’occupant, au moins’ partiellement, à la même
époque et pendant plus de trente ans. Il est évident que l'Angleterre
a toujours témoigné le plus grand intérêt pour les îles de la Manche.
Le conseil britannique a dit, sans être contredit, que depuis 1204
ces îles, sauf deux cas exceptionnels, n’ont pas même été données
en fief, mais gouvernées par un gardien, fonctionnaire admi-
nistratif de la Couronne. Une des exceptions est significative,
parce que, en 1254, ce fief a été octroyé au fils du roi, plus tard le roi
Edouard Ie (plaidoiries du 21 septembre 1953; liste des gardiens, de
1204 à 1373, annexe A 158 au mémoire britannique). En 1226 le
roi proclama l’autonomie des îles de la Manche, encore en vigueur
aujourd’hui, leur donnant une charte de libertés (mémoire, par. 26).
L’autonomie des îles est l'expression politique de l’unité naturelle
de l'archipel. Et cette unité avait été déjà reconnue par la décla-
ration de neutralité des îles par le roi Louis XI et le pape Sixte IV.

Les victoires militaires des Anglais, leur puissance navale, leur
permettaient de s’assurer, de façon générale, la domination des
îles. IL me semble inconcevable que, ayant de grands intérêts
aux îles de la Manche, dominant la mer et possédant toutes les
îles principales, l’Angleterre, sans une raison spéciale, n’ait pas
conquis et retenu les Ecréhous et les Minquiers, ou plutôt qu’elle
les ait laissés au pouvoir de la France. Un principe de la politique
britannique était en jeu: la Grande-Bretagne prétendait à la
propriété de la mer qui la sépare de la France (Calvo, Droit inter-
national public, éd. 1806, I, pp. 473-476). Ce principe a été rejeté
(plaidoiries), et la France s’opposa «a ce que la Manche fût
appelée le «canal britannique» ». C’est vrai. Toutefois, méme
les Français continuent d’appeler les îles de la Manche « îles anglo-
normandes », et même «îles anglaises ».

59
103 MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

16. Situation définitive. — Le principe de la limitation des eaux
territoriales était peut-être contestable en ce temps-là, mais le
développement des faits historiques a conduit 4 une situation qui
le consacre, peut-être par anticipation. La même circonstance qui
a écarté la domination anglaise de quelques îles, soumises défini-
tivement au domaine français, aurait pu écarter la domination
anglaise des Ecréhous et des Minquiers.

Or, la cause déterminante pour laquelle l’Angleterre n’a pas
dominé toutes les îles de la Manche est, à mon avis, je le répète,
la proximité de la côte française.

Les seules fles que l’on pourrait considérer comprises dans
Varchipel anglo-normand et qui ont été « démembrées » de l’archipel
et placées sous la domination française, sont celles des Chausey,
situées hors de la stricte zone des eaux territoriales françaises. Mais
les Chausey resient plus proches de la France continentale que
toutes les autres îles, même Aurigny, qui est incontestablement
anglaise, même les Ecréhous et les Minquiers. Il y a eu de nom-
breuses alternatives dans la domination des Chausey : un écrivain
aurait dit qu’elles auraient dû rester anglaises et l’on a discuté sur
la date de leur possession définitive par la France.

L'agent français a cité d’autres îles. Le Mont-Saint-Michel est
lié au continent ; Tombelaine, suivant la carte française n° x, est
placée dans les «sables et rochers découvrant à marée basse » ;
Bréhat et (cité dans ia plaidoirie) Cezambre sont indiscutable-
ment situées dans les eaux territoriales de la France. Elles ne
pourraient être que françaises. Comme les Chausey elles sont
restées françaises. Toutes les autres sont britanniques — y compris,
par conséquent, les Ecréhous et les Minquiers.

17. La donation de Pierre des Préaux. — On a discuté, avec
beaucoup d’érudition, si la donation par Pierre des Préaux était
bien en franche-auméne et, en conséquence, si elle avait éteint
les droits du donateur. Je n’ai pas besoin de trancher ces questions.
Quelle que soit la solution qu'on leur donne, la question principale
n’est pas celle de savoir si Pierre des Préaux a gardé ou non ses
droits sur l’île, mais seulement de savoir si le duc de Normandie,
pour sa part, a gardé ou non les siens. Or, le Gouvernement français,
dans la duplique (partie I, section I, II, A, 1°), accepte la règle
irréfutable suivant laquelle nul ne peut donner plus que ce qu’il a,
et reconnaît que le duc conserva ses droits.

Il est vrai que le Gouvernement francais ajoute que le roi de
France succéda au duc par la conquête de la Normandie en 1204
et devint seigneur supérieur de l’île d'Écréhou. Par là, on revient
à une autre question, déjà examinée et tranchée : le roi de France
n'était pas seigneur des îles, le jugement de 1202 ne se rapportait
pas aux îles. La conquête de la Normandie continentale n’y change

60
104 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

rien. I] n’y a aucune preuve qu'elle ait été étendue aux îles, parti-
culièrement aux Écréhous et aux Minquiers.

Il y a aussi d’autres considérations dans le même sens, que je
crois pertinentes :

a) Pierre des Préaux ne pouvait pas, sans le consentement du
seigneur, faire le démembrement d’une partie des îles que le roi
Jean lui avait données en fief. Peu importe que l’île d’Ecréhou
n'eut aucune valeur, comme l’a dit le Gouvernement français.
Et lon voit bien l'importance de la donation si elle aurait eu,
comme le prétend le Gouvernement français, pour effet de trans-
férer au roi de France la propriété de l’île qui appartenait au roi
d'Angleterre. A ce point de vue, la donation aurait été nulle.

b) Dans l’«aveu de ses fiefs» que Pierre des Préaux a fait au
roi Philippe de France, après la reddition de Rouen, en 1204, il
n'est pas fait mention des Ecréhous (plaidoiries).

c) Deux ans après, en 1206, le roi d'Angleterre rendait à Pierre
des Préaux la terre qu'il avait en Angleterre et déclarait que, pour
ce qui est des îles, le roi ferait «ce que lui plaira » (annexe A II
au mémoire britannique). Il n’y a aucune restriction résultant de
la donation à l’abbaye de Val-Richer.

18. Les actes d'occupation. — L'origine de l'occupation des
îles par les Anglais étant bien marquée et les circonstances qui
la confirmérent étant reconnues, les actes réalisés au cours de
cette occupation, quoique dispersés dans le temps, en démontrent
la continuité et marquent la «lente évolution» du processus
d'établissement de la souveraineté.

Je n’ai à ajouter que quelques observations complémentaires
à l'analyse faite par l'arrêt.

19. Visites des pêcheurs. — Les visiteurs les plus assidus et les
plus nombreux étaient les pêcheurs. Le Gouvernement français
a dit qu'après 1839 « il a laissé les pêcheurs britanniques fréquenter
tranquillement les Ecréhous et les Minquiers» (plaidoiries). Le
Gouvernement anglais n’a jamais permis la fréquentation des
îlots par les Français.

J admets que, dans certains cas, sous certaines conditions, la
présence de personnes privées, ressortissants d’un Etat, puisse
indiquer ou entraîner l'occupation par ce même État. L'exercice
de la souveraineté se fait sur des personnes qui reconnaissent
cette souveraineté. Je ne peux pas oublier que la limite des pos-
sessions portugaises et espagnoles, en Amérique du Sud, fixée
strictement par le traité de Tordesilhas, fut dépassée par des
gens du Brésil, qui allaient à la recherche d’émeraudes et d’or
et, malgré que ces gens aient été souvent déçus dans leurs espoirs

OL
105  MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

et décimés par les fièvres, ils ont réalisé l’wtt possidetis pour le
Brésil et agrandi énormément son étendue territoriale.

Ces actes individuels sont d’autant plus importants quand il
s'agit de territoires situés à la frontière de deux pays, qui se
disputent la souveraineté dans cette région.

Aux Ecréhous et aux Minquiers, les pécheurs anglais ont toujours
été plus nombreux, beaucoup plus nombreux, que les pécheurs
français. Les références à des habitations d’Anglais sur les îlots
sont assez nombreuses et remontent a des dates anciennes (an-
nexes A 51, A 54, A 61, A 64 au mémoire britannique). Ces gens
venaient de Jersey et, certainement, d’autres îles toutes proches.
D'autre part, ce qui est plus significatif, les Francais étaient
repoussés par les Anglais. Et «à plusieurs reprises » le ministère
français de la Marine dit avoir « demandé à nos pêcheurs de ne
pas créer d'incidents avec les pêcheurs anglais» (plaidoiries).

Le plus important n’est pas la fréquentation des eaux terri-
toriales des Minquiers et des Écréhous. Le plus important est
l'installation sur ces flots. Or, je suppose, les Français n’y restaient
pas. Le Gouvernement français a tâché d'expliquer ce fait par
les vents et les courants maritimes contraires (plaidoiries). Quelle
qu'en ait été la cause, le fait a ses conséquences.

On a cherché, sans y réussir, à démontrer que la convention
de 1839 donnait aux Français «non seulement le droit de pêche
autour des Écréhous et des Minquiers, mais aussi le droit d’y
débarquer et de s’y installer » (plaidoiries). On n’a pas dit qu'ils
y aient débarqué souvent et, moins encore, qu'ils s'y soient
installés en nombre.

20. Cartes géographiques. — Il faut dire un mot sur la preuve
tirée des cartes géographiques. Je sais qu'elles ne sont pas toujours
décisives pour trancher des questions juridiques de souveraineté
territoriale. Néanmoins, elles peuvent apporter une preuve de
la notoriété même du fait de l'occupation ou de l'exercice de cette
souveraineté. Les Parties l’ont reconnu, appuyant leurs allégations
sur des documents de cet ordre. Le Gouvernement anglais a cité la
carte de Stieler, dans les éditions de 1905 et de 1932, qui montrent
les flots litigieux comme britanniques. Le Gouvernement français
a présenté plusieurs autres cartes (plaidoiries). Il y en a qui ont
considéré les Écréhous comme britanniques, mais ignorent les
Minquiers. D’autres font omission de l’un ou de l’autre groupe,
montrant quelquefois même-les Écréhous en dehors de la zone
britannique. Pour trancher ces conflits de cartes, il faudrait une
étude spécialisée et prolongée pour déterminer lesquelles méritent
de prévaloir. En tout cas) elles n’apportent pas une contribution
assez considérable pour per ettre de statuer. Je ne les prends pas
en considération.

62
106 MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

21. Protestations françaises. — En fixant la «date critique »
à l’année 1839, en déclarant qu'il ne subsiste guère de docu-
ments du moyen âge à cause de la destruction d’une bonne partie
des archives normandes (plaidoiries) et que les documents plus
anciens ont disparu, qu’ils étaient souvent très mal rédigés ou
n'ont jamais existé, le Gouvernement français a voulu réduire
considérablement le volume des preuves que la Cour devrait
apprécier. Cependant, lui-même, peu à peu, n’a pas laissé de faire
l'appréciation de faits postérieurs à 1839 ou de les invoquer en sa
faveur. Ces faits sont bien plus nombreux et plus significatifs de
la part de Angleterre que de la part de la France. Le Gouverne-
ment français a invoqué les protestations qu'il a opposées à plu-
sieurs de ces actes. Et comme ses protestations n’ont pas atteint
les actes les plus importants, il a expliqué qu’elles ne se rap-
portaient qu'aux actes qui ne signifiaient pas l'exercice de la
souveraineté, parce que, selon son interprétation, ces derniers
étaient autorisés aux deux États par la convention de 1830.
Cette interprétation a été repoussée par l'arrêt. En conséquence,
Vomission française de protester contre les actes d’exercice de la
souveraineté britannique aux îlots dont il s’agit ne peut plus
étre excusée. Méme sur des actes britanniques d’un autre ordre,
les protestations françaises ont été insuffisantes et inefficaces. On
peut répéter ce que la Cour permanente de Justice internationale
a dit, dans le cas du Groénland oriental, page 62: la nature des
actes du Gouvernement britannique n’a pas été modifiée par les
protestations que, de temps à autre, le Gouvernement français
a formulées.

Dans aucun cas, la protestation francaise n’a produit un effet
aussi utile que celui de la protestation britannique dams le cas
de la construction d’une maison aux Minquiers par un citoyen
français, mentionné dans l’arrét. Quant aux Ecréhous, ces protes-
tations n’ont pas été présentées aprés 1888, pendant soixante ans.
Pour expliquer cette absence de protestation, le Gouvernement
français a présenté deux justifications qu'il faut considérer. Selon
la premiére, il était « impossible » 4 Ja France de « surveiller conti-
nuellement le Gouvernement britannique» (duplique, partie I,
section IT, sous-section I). On comprend bien cette impossibilité ;
‘mais il ne s’agissait pas de cela. Il fallait seulement surveiller les
îlots, comme le Gouvernement britannique les surveillait, de
manière, comme je l’ai déjà dit, qu'il a fait arrêter immédiatement
la construction d’une maison. L’omission d’une telle surveillance,
Vignorance de ce qui se passait aux îlots signifient le non-exercice,
par la France, de la souveraineté dans cette région.

63
107 MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

La deuxième justification se rapporte au cas très important de
la perception, par les autorités de Jersey, de taxes sur les maisons
construites aux Écréhous. Le Gouvernement français n’a pas voulu
appliquer à ce cas la justification ci-dessus, et il a dit (duplique,
partie I, section IT, sous-section 1): «qu’il s’agit d'opérations qui
ont été accomplies à Jersey et qui n’ont donné lieu sur le terri-
toire litigieux à aucun acte important et mamifeste». Même si
le paiement des taxes avait été effectué dans les îlots, on pourrait
dire, suivant le raisonnement précédent, que le Gouvernement
français l’aurait ignoré, parce qu'il lui était «impossible de sur-
veiller continuellement le Gouvernement britannique ». En réalité,
le prélèvement des taxes devait nécessairement donner lieu à des
actes d'autorité sur les îlots mêmes. Mais ce qui est plus important,
c’est le contraste entre l'attitude des autorités fiscales de Jersey et
celle du Gouvernement de la France ou de quelques-uns de ses
services administratifs, qui n’ont jamais essayé de percevoir quelque
contribution fiscale sur les flots dont il s’agit. Ils ne l’ont pas fait,
ni même — que je sache — essayé de le faire.

L'action du Gouvernement britannique sur les îlots devenait
toujours plus prolongée et intense. Le Gouvernement français dit
alors à la Cour: « Fallait-il recourir, de notre côté, à la force et
à la guerre ? Car ceci est un point à ne pas négliger : aux environs
de 1875 jusqu’en 1904 .... les rapports entre nos deux pays n'étaient
pas ce qu’ils sont aujourd’hui... Fallait-il donc exiger plus, défier
et provoquer une rupture pour les Minquiers et les Ecréhous ?
Il suffisait de protester sur le papier.... »

On ne peut assez louer le Gouvernement francais de n’avoir pas
recouru à la force et à la guerre. Mais s’il y avait d’autres cas
litigieux plus importants entre les deux pays, les mémes considéra-
tions qui limitaient l’action du Gouvernement français auraient
dû limiter celle du Gouvernement britannique. Or, tandis que
celui-ci agissait, continuait d'exercer sa souveraineté, le Gouver-
nement français se contentait de protester «sur le papier». Ne
pouvait-il pas faire autre chose ? Il pouvait et devait, si je ne me
trompe, proposer l'arbitrage. D'autant plus qu'il y avait entre
les deux États le traité du 14 octobre 1903, qui soumettait à la
décision de la Cour permanente d’Arbitrage tous les différends de
nature juridique ou sur l’interprétation d’un traité.

Le Gouvernement frangais a rappelé la sentence arbitrale dans
le cas Chamizal, dont il cita le passage suivant : « En droit privé,
Vinterruption de la prescription se fait par une action en justice ;
mais dans les relations entre nations, cela est évidemment impos-
sible, à moins que — et jusqu’à ce que — un tribunal international
soit établi a cet effet. » (Plaidoiries.) Cette sentence a été pro-
noncée en Igri et se rapporte à des faits de 1848 à 1895. A cette

64
108 MINQUIERS ET ÉCRÉHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

époque, il n’y avait pas de Cour internationale. La sentence
conditionne sa proposition à l'existence de ce tribunal: « jusqu’à
ce qu'un tribunal international soit établi... ». Or, cette création
a eu lieu il y a maintenant de nombreuses années. Pourquoi la
France n’a-t-elle pas proposé — au moins proposé — de faire
porter le différend devant ce tribunal, comme l’a fait l'Angleterre
après plus d’un demi-siècle d’une discussion intermittente et
stérile ? L’omission enlève sa force à la réclamation, si même elle
ne la rend pas caduque.

Sans m’étendre sur cette considération — dont l'importance me
semble évidente — je considère que l’action de la Cour serait
facilement réduite, voire annulée, si l’on permettait que les différends
subsistent indéfiniment, sans justification particulière, et sans
qu'on ait cherché à obtenir son intervention décisive, préférant de
simples protestations « sur le papier », périodiques et inopérantes.
Cet état de choses serait incompatible avec un régime de définition
et d'assurance des droits de chaque Etat.

22. Deux témoignages. — La situation à laquelle on aboutit dans
la seconde moitié du x1x™ siècle est devenue définitive. Elle a été
bien définie par deux éminents Français.

Le premier est Victor Hugo. Le Gouvernement français a cité
son roman Les Travailleurs de la Mer, écrit vers 1866, quand
Victor Hugo vivait à Guernesey. Dans l’introduction de ce livre, il
y a ces mots qui méritent aussi d’être rappelés, et j’en souligne
quelques-uns : «Les îles de la Manche sont des morceaux de
France tombés dans la mer et ramassés par l’ Angleterre » (p. XXI).
«L’archipel est fait de quatre îles .... sans compiler les ilots »
(p. XXI). « Jersey ouvre du côté de la France le cintre de St. Aubin,
vers laquelle ces deux groupes épars, mais distincts, les Grelets

et les Minquiers, semblent .... se précipiter ainsi que deux essaims
vers une porte de ruche» (p. XXV). Les gens du pays — il l’a
remarqué — étaient des Normands, et ils n'avaient pas oublié

que ce fut la Normandie qui conquit l'Angleterre. Il aurait pu
dire qu’il n’y avait pas de domination anglaise: il y avait union
avec l'Angleterre. Il disait aussi que les Anglais appelaient l'archipel
«îles normandes » et les Français l’appelaient «îles anglaises ».
Lui-méme les appelle «îles de la Manche » ou, en anglais, « Channel
Islands ». |

L'autre témoin est Elisée Reclus, l’éminent géographe. Je me
permets d’intervertir les mots de sa proposition (Nouvelle Géo-
graphe universelle, éd. 1881, vol. II, p. 630), sans en altérer le
sens, en disant — avec ses mêmes paroles dont je souligne quelques-
unes: « Jersey, Guernesey, Aurigny et archipels voisins», ces
terres que «les Anglais désignent sous le nom de Channel Islands,
îles du Canal», quoique étant «une dépendance naturelle de la

65
109  MINQUIERS ET ECREHOUS (OPIN. INDIV. M. LEVI CARNEIRO)

Normandie française », appartiennent « politiquement à la Grande-
Bretagne ».

23. Conclusion. — J’ajouterais au dispositif de l'arrêt deux
éclaircissements.

Le premier se rapporte à la possibilité de Yappropriation des
îlots. Je dirais de « son appropriation actuelle ou future ». La mesure
dans laquelle les rochers sont «susceptibles » d’appropriation est
indéfinie : la Cour ne peut pas la déterminer. On ne peut la fixer
d'avance. Qui aurait prévu, dans un passé pas très lointain,
l’utilisation de la force des marées pour la production d’énergie
électrique dont la France a l'intention aux Minquiers ?

Le deuxième éclaircissement a pour but de sauvegarder :

a) L'exercice des droits de pêche dans les parages des Ecréhous
et des Minquiers, selon l’accord du 30 janvier 1951 (annexe A 23
au mémoire britannique) signé par les représentants de la France
et du Royaume-Uni, et négocié par eux en même temps que le
compromis du 20 janvier 1950. La présente décision n’atteint pas
cet accord.

b) La possibilité de coopération anglaise à l'exécution du projet
du Gouvernement français de production d'énergie électrique par
des travaux dans la région des Minquiers, aux termes de la
déclaration du représentant du Gouvernement britannique autorisé
par son Gouvernement (plaidoiries). Je veux croire qu'aujourd'hui
aucun juge ne peut suivre aveuglément la trop vieille règle fiat
justitia, pereat mundus (Ripert, La règle morale dans les Obliga-
tions civiles, passim). Encore moins peut-il être soumis à une
telle règle ‘dans le domaine du droit international, dont les
principes sont peut-être — comme on l’a dit — la consécration
de l’ancien droit naturel. Et je me plairais de prendre acte des
nobles déclarations du représentant du Gouvernement britannique.

(Signé) LEVI CARNEIRO.

66
